FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF COLUMBIA APR l 3 339
C‘i'.?,'if; §'.;Fa.‘§'§’!s'f;§§ §??'é'.‘,'.'.',?n'§»’i.
Lester Fletcher, )
Plaintiff, §
v. g Civil Action No.  
Eric Holder, §
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’s pro se complaint and application
to proceed in forma pauperis. 'I`he application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is an inmate at the United States Penitentiary Hazelton in Bruceton Mills, West
Virginia, suing Attorney General Eric Holder under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (l971). This action captioned "Bivens Action
Complaint to Dismiss the Constitutionality of Titles 18 & 21 U.S.C. Charges on Fifth & Tenth
Amendment Ground" is at best a challenge to the criminal statutes under which plaintiff was
convicted. See Compl. at 4-5; Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. l952)
(stating that a motion under 28 U.S.C. § 2255 is the proper vehicle for challenging the
constitutionality of a statute under which a defendant is convicted).

Plaintiff has stated no claim against Attorney General Holder because Bivens claims are

against federal officials in their individual capacity only, see Bivens, 403 U.S. at 395-97;

Sz'mpkins v. District of Columbia G0v ’t, 108 F.3d 366, 368-69 (D.C. Cir. 1997), and liability
attaches only when it is shown that the official was personally and directly responsible for the
alleged constitutional violations. See Cameron v, Thornburgh, 983 F.2d 253, 258 (D.C. Cir.

1993). Plaintiff has not stated any facts directly implicating the Attorney General in any

wrongdoing ~ nor can he credibly do so. Hence, the com - o missed with prejudice.

  

'United States District Judge

Dare; March,z 2 , 2012